Citation Nr: 0714340	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran does not exhibit a hearing loss that had its 
onset during or is otherwise related to service.  

2.  The veteran does not exhibit tinnitus that had its onset 
during or is otherwise related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was not provided notice as to the regulations pertaining to 
the appropriate disability rating or effective date; however, 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining all available service medical records.  The 
VA has asked the veteran for evidence, or the location of 
evidence, that would indicate that the claimed conditions 
exist.  In March 2003 and April 2006, the veteran submitted 
statements reporting that he did not have any other 
information or evidence to give in support of his claim.  
Consequently, the duty to notify and assist has been 
satisfied.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of an in-service powder casing 
explosion.  The veteran's DD-214 indicates that he was in the 
artillery.  The service medical records of record do not 
report any acoustic problems, however, and the March 1953 
separation examination record notes the veteran scored 15/15 
bilaterally in the whispered and spoken voice tests.  

As stated above, service connection can only be granted if 
there is a current disability that can be related to service.  
The competent evidence of record does not reflect the 
presence of either a hearing loss or tinnitus, however, 
either during or after service.  Consequently, the claims for 
service connection must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


